FRIEDMAN, Senior Circuit Judge,
dissenting.
For the reason given in my opinion for the panel, reported at 883 F.2d 1563, I would reverse the judgment of the district court.. To summarize, I conclude that:
1.The holding that the Civil Service Reform Act of 1978 bars government employees covered by a collective bargaining agreement containing a grievance procedure that does not exclude overtime claims under the Fair Labor Standards Act from maintaining a district court suit asserting such claims, constitutes a pro tanto repeal of the right given government employees to maintain such a suit in the district court. This is so because it “eliminates the right to sue previously granted by another federal statute.” 883 F.2d at 1566. As the Supreme Court frequently has stated, most recently in United States v. Fausto, 484 U.S. 439, 452, 108 S.Ct. 668, 676, 98 L.Ed.2d 830 (1988), “repeals by implication are strongly disfavored,” are “not favored,” or are “disfavored.” See the cases cited, 883 F.2d at 1566.
2. Since Congress had given government employees the right to sue under the Fair Labor Standards Act only in 1974, four years before it enacted the Civil Service Reform Act, “one would think that if Congress had intended the Reform Act to take away that right for the substantial number of federal employees covered by collective bargaining agreements, it would expressly have so provided or stated.” Id. at 1567. There is nothing in the language or the legislative history of the Reform Act expressly showing that Congress so intended.
3. In Barrentine v. Arkansas-Best Freight System, Inc., 450 U.S. 728, 101 S.Ct. 1437, 67 L.Ed.2d 641 (1981), the Supreme Court held that a provision in a collective bargaining agreement requiring that “any controversy” between the parties be resolved through the binding grievance procedure under the contract, did not bar employees covered by the contract, who unsuccessfully had invoked the grievance procedure to assert claims based upon violations of the Fair Labor Standards Act, from maintaining an action in the district court asserting those claims. Although Barrentine is distinguishable because it involved solely a collective bargaining agreement and did not involve the impact of the Civil Service Reform Act upon the Fair Labor Standards Act, the reasoning of the Supreme Court is equally applicable to the present situation and calls for the same result here.
My views are developed in considerable detail in the panel opinion, and there is no *1459occasion to repeat them here. In my opinion, the “exclusivity” provision of the Reform Act cannot properly be applied to bar the appellants from maintaining a district court action alleging violations of the Fair Labor Standards Act.